People ex rel. Leneau v Warden of Otis Bantum Corr. Facility (2018 NY Slip Op 01195)





People ex rel. Leneau v Warden of Otis Bantum Corr. Facility


2018 NY Slip Op 01195


Decided on February 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2017-10768	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Ernest Leneau, petitioner,
vWarden of Otis Bantum Correction Facility, respondent.


Ernest Leneau, East Elmhurst, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Matthew J. Bennett of counsel), for respondent.

Writ of habeas corpus in the nature of an application for the release of the petitioner pursuant to CPL 30.30(2)(a) upon Kings County Indictment No. 112/16, and application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The instant petition is a successive application for habeas corpus relief, which is neither warranted nor supported by any changed circumstances. Accordingly, the writ of habeas corpus must be dismissed (see CPLR 7003[b]; Matter of Nonhuman Rights Project, Inc. v Lavery, 152 AD3d 73, 75-76).
BALKIN, J.P., AUSTIN, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court